[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 10-10647                    FEB 28, 2011
                            Non-Argument Calendar                JOHN LEY
                                                                   CLERK
                          ________________________

                    D.C. Docket No. 2:09-cr-00017-JES-DNF

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

WILLIAM HAMILTON WILSON,
                                                              Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                                (February 28, 2011)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges

PER CURIAM:

      Mark. G. Rodriguez, appointed counsel for William Hamilton Wilson in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Wilson’s conviction and

sentence are AFFIRMED.




                                         2